                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

JEFFREY ANTONIO BROWN EL,

                     Petitioner,               :   Case No. 3:17-cv-080

       - vs -                                      District Judge Thomas M. Rose
                                                   Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
Warren Correctional Institution,
                                               :
                     Respondent.


                      ORDER OVERRULING OBJECTIONS


       This habeas corpus case under 28 U.S.C. § 2254 is before the Court on Petitioner’s “Writ

for Reconsideration” (ECF No. 102).

       Petitioner’s “Writ” without merit. The Court again concludes his purported Power of

Attorney has no relevance to these proceedings. The “Writ” is DENIED.




November 13, 2018.                                        *s/Thomas M. Rose

                                                          _____________________________
                                                                 Thomas M. Rose
                                                            United States District Judge




                                              1
